Case 2:15-cv-08830-JAK-KS Document 397-1 Filed 10/15/19 Page1of7 Page ID #:9275

From:
Subject:
Date:
To:

 
 

 
 

 
 

David Grober cdavidgroberi @gmail.com j
Exhibits link - Exhibits chart for creating Joint Exhibits list
October 9, 2019 at 6:55 PM ¥
Puri, Ashe P. apuyi fc hschild.com, Mark Young my< gmail.com, Bob Lauson be m, Lamar Treadwell
lamar @treadwelltriallaw.com, Valerie Nichols valerie@ n, David Grober cavidgrobe

Gentlemen:

Please see the attached link for the documents referenced.
https://www.dropbox.com/sh/bge37vqwpgq3juhl/AAC60FM244JBio34hODoQ9nca?dl=0

Regards,
David Grober

Begin forwarded message:

From: David Grober <davidgrober1@qmail.com>

Subject: Re: Exhibits chart to start creating Joint Exhibits list

Date: October 9, 2019 at 6:01:41 PM PDT

To: "Puri, Ashe P." <apuri@foxrothschild.com>, Mark Young <myoungpa@gmail.com>,
Lamar Treadwell <lamar@treadwelltriallaw.com>, Bob Lauson <bob@lauson.com>, Valerie
Nichols <valerie@lauson.com>, David Grober <davidgrober1@gmail.com>

 

My error on the first sentence, should read October | 5th.

On Oct 9, 2019, at 5:59 PM, David Grober <davidgrober]@gmail.com> wrote:

 

 

Gentlemen:

The Court order is for us to provide a joint exhibit list by March 15th.

Counsel are advised that they must further confer regarding exhibits. Parties must prepare an exhibit list
with non-overlapping exhibit numbers, which removes any duplicate exhibits. Parties are further directed
to group exhibits that are objected to on similar grounds. The parties should present their grouped
objections by submitting a table that includes columns for (i) the objection, (ii) the exhibits impacted, (iii)
the response to the objection, and (iv) an empty column for the Court’s ruling. Counsel shall jointly file
this table regarding grouped exhibit objections by October 15, 2019. Upon receiving this filing, the Court
will consider whether the disputes should be referred to the Magistrate Judge.

We have been working on the joint exhibit list and are sending you the first 13 pages. Your exhibits
are on the last page. We will be sending you the rest of the list shortly.

We are sending you a dropbox link which will match the names on the chart - those starting with TE,
and which contain the exhibits so you can easily review them.

As this will be a process, and it is due on Tuesday, your quick review and objections on this first set of
exhibits and the chart will further help to streamline any issues in the remaining exhibits and final
chart creation. We are asking to get as much done this week, so that Monday and Tuesday are not a

scramble.

Thank you.
We look forward to your response.

<191009 Joint Exhibit List V3 (vn).docx>

Regards,

 

 

David Grober
Case 2:15-cv-08830-JAK-KS Document 397-1 Filed 10/15/19 Page 2of7 Page ID #:9276

Subject: Trial Exhibits and creating Joint exhibit list
Date: October 10, 2019 at 6:18 PM
To: Puri, Ashe P. apuri@foxrothschild.com, Mark Young myoungpa@gmail.com, Dave Peck dpeck@coastlawgroup.com, Bob Lauson
bob@lauson.com, Lamar Treadwell lamar@treadwelitriallaw.com, Valerie Nichols valerie@lauson.com, David Grober
davidgrober1 @gmail.com

From: David Grober davidgrober1@gmail.com & @

 

Gentlemen:

This is a further update of exhibits, which are in the new link below, and which will be further
supplemented tomorrow, but in the meantime, I hope you are starting a review and will provide your
comments, objections, so that we can begin to get the joint report exhibit list created.

 

191009 Joint
Exhibit...n).docx

Thank you.
David Grober
Case 2:15-cv-08830-JAK-KS Document 397-1 Filed 10/15/19 Page 3of7 Page ID #:9277

From

: David Grober davidgreber! @ gmail.com
Subject: Exhibits & PTO jury video

Date:
To:

October 11, 2019 at 10:34 PM

Puri, Ashe P. apuri@foxrothschild.com, Mark Young myoungpa@ gmail.com, Bob Lauson bob@lauson.com, Lamar Treadwell
lamar @treadweiltriallaw com, Dave Peck dpeck @coastlawgroup.com, Valerie Nichols valene@lauson.com, David Grober
davidgrober | gmail com

 

Gentlemen.
We have reviewed the PTO video as requested by the Court, and approve its presentation to the Jury.
Your opinion?

We have not heard anything back from you on the exhibit list chart and exhibits we have submitted, and
any objections to them, which is slowing the process of making the list and assembling the exhibits.
Another update has been prepared and you have, or will be receiving the updated chart and exhibits link.
We will continue to update the exhibits and list over the weekend and hope to hear from you.

Thank you.
David Grober
Case 2:15-cv-08830-JAK-KS Document 397-1 Filed 10/15/19 Page 4of7 Page ID #:9278

From:
Subject:
Date:
To:

David Grober cavidgrobert@gmatcom &
Exhibit chart V6.1., and link to files.
October 11, 2019 at 11:36 PM

Puri, Ashe P. apuri:Sfoxrothschitd com, Mark Young myoungpa® qmait.com, Dave Peck dpeck@coastiawgroup.com, Bob Lauson
cobielauson com, Valerie Nichols valere@!auson com, David Grober davidgrobert @ gmail.com

Gentlemen:
This is today's update for the joint exhibits list.

a

ale

DOCK”

191009_Joint

Exhibit...).docx

Please use the link below to access this update.
| https://www.dropbox.com/sh/erSas6nxn|6ifie/AADk39Izw2P26-LnM65|XLOJa?dl=0
Sincerely,
David Grober

(310) 951-1110
Case 2:15-cv-08830-JAK-KS Document 397-1 Filed 10/15/19 Page5of7 Page ID #:9279

 
 

     

From: David Grober davidgroberi@gmailcam @ vw,
Subject: Updated joint exhibits list and dropbox link. :
Date: October 13, 2019 at 10:56 PM 7
To: Puri, Ashe P. apuri@ foxrothschild.com, Mark Young myoungpa@’gmail.com, Bob Lauson bob@|auson.com, Lamar Treadwell
lamar @treadwelitriallaw.com, Valerie Nichols valerie@lauson.com, David Grober davidgrober1 @gmail.com
Gentlemen:
This is update for the joint exhibits list.
—_
pocx”*

191009_Joint
Exhibit...0.docx

Please use the link below to access this update.
| https://www.dropbox.com/sh/er5as6nxnl6ifie/AADk391zw2P26-LnM65IXLOJa?dl=0

We have been working on this and sending you updates since Wednesday and asking for your input, and
as yet received nothing. Hope to hear from you soon.

Sincerely,

David Grober

(310) 951-1110
Case 2:15-cv-08830-JAK-KS Document 397-1 Filed 10/15/19 Page 6of7 Page ID #:9280

From: David Grober davidgrober1 @gmailcom &
Subject: Plaintiff Objections
Date: October 14, 2019 at 10:53 AM
To: Puri, Ashe P. apuri@foxrothschild.com, Chris Polychron cpolychron@coastlawgroup.com, Mark Young myoungpa@ gmail.com,
Bob Lauson bob@tauson.com, Lamar Treadwell iamar@treadwelltrialiaw.com, Valerie Nichols valerie@lauson.com,
David Grober davidgrober 1 @gmaii.com

 

Gentlemen:

Here is the Plaintiff objections to the exhibits.
We would appreciate hearing from you.

 

Joint
Objections.docx

David Grober
(310) 951-1110
Case 2:15-cv-08830-JAK-KS Document 397-1 Filed 10/15/19 Page 7of7 Page ID #:9281

 

     

From: David Grober davidgrober1@gmail.com & 5
Subject: Joint exhibit list. @?
Date: October 15, 2019 at 11:45 AM ;
To: Puri, Ashe P. apuri@foxrothschild.com, Mark Young myoungpa@ gmail.com, Chris Palychron cpolychron@coastlawgroup.com,

Bob Lauson bob@|lauson.co s@lauson cor

  
 

 

1, Lamar Treadwell lamar @treadwelitraiiaw.com, Valerie Nichols va!
David Grober davi Imail.com

Gentlemen:

It is now October 15th at 11:30 a.m. and we have still not heard from you regarding the joint exhibit list,
nor any comments or objections to our exhibits that we have been providing you for the past six days. I
have emailed you at all three law firms multiple times since last Wednesday. In following the Court's
order, we were also supposed to meet and confer, and to our multiple requests to hear back from you on
that, have heard nothing.

With only hours remaining before the document is due, we are proceeding to create it and will file it to be
timely with the Court. We presume that you have no objections. If you do, we will do what we can to
have it be a joint report, however that may be limited with the remaining time.

Attached, as before, is the Joint exhibit list and the link to those documents should you wish to comment.
Our previously sent objections to your previously designated exhibits are attached here again as well.

pock; =

191009_Joint
Exhibit...11.docx

pocx**”

Joint
Objections.docx

https://www.dropbox.com/sh/erS5as6nxnl6ifie/AADk39Izw2P26-LnM65IXLOJa?dl=0
Regards,
David Grober
